Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 28-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In each of the independent claims, the applicant has amended the claims to include the limitation “determining whether the one or more pairs of opposing stabilizing features will prevent jaw movement of the lower jaw….in at least three planes”. However, support for a single pair of opposing stabilizing features preventing movement in three planes is not provided in the originally filed specification.  The applicant discusses “the pairs of 
Further with respect to claim 40, support for the negative limitation of the stabilizing features preventing movement “without” being mechanically locked is not found in the originally filed specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 36-38 and 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 12-13 and 36-38 the applicant claims “wherein determining whether the one or more pairs of opposing stabilizing features will prevent 
With respect to claim 40, it is unclear if the “plurality of planes” includes the “at least three planes” of claim 1 or if they are different. For examination purposes, they are being interpreted as including the claimed at least three planes, however, the applicant should amend the claim to clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-11, 15, 28-30, 32-35 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (2016/0199216).
Cam teaches a method comprising determining for a first treatment stage of orthodontic treatment, a first dentition for an upper dental arch and a lower dental arch 
With respect to claim 5, Cam further teaches the method comprising receiving a plurality of intraoral images of the patient before surgery and before the orthodontic treatment, the plurality of intraoral images representing a current dentition for the upper dental arch and a current dentition for the lower dental arch (pars. 155, 158-159, 167, initial arrangement), generating a third virtual 3D model comprising a current dentition for the upper dental arch and a fourth virtual 3D model comprising a current dentition for the lower dental arch from the plurality of intraoral images, generating the first 3D model and the second virtual 3D model for the first treatment stage based at least in part from the third virtual 3D model and the fourth virtual 3D model (par. 160, the teeth from the third and fourth model, i.e. the initial model, are moved to create the treatment plan), wherein the first dentition for the upper dental arch is a planned dentition, wherein 
With respect to claim 6, Cam further teaches the method comprising determining, for a second treatment stage of the orthodontic treatment that is subsequent to the first treatment stage, a second planned dentition for the upper dental arch and the lower dental arch of the patient, generating, for the second treatment stage, a third virtual 3D model comprising the second planned dentition for the upper dental arch and a fourth virtual 3D model comprising the second planned dentition for the lower dental arch, applying for the second treatment stage, one or more thread stabilizing features to the third virtual 3D model for the upper dental arch and the one or more opposing fourth stabilizing features to the fourth virtual 3D model for the lower dental arch, and determining whether the one or more third stabilizing features and the one or more fourth stabilizing features will prevent jaw movement while the upper dental arch is engage with the lower dental arch (pars. 160, 162, see above discussion regarding the digital design for the first stage and the prevention of the jaw movement).
With respect to claim 8, wherein applying the first treatment stage, the one or more first stabilizing features and the one or more second stabilizing features comprises 
With respect to claim 9, wherein applying for the second treatment stage, the one or more third stabilizing features and the one or more fourth stabilizing features comprises automatically determining a placement for a second set of stabilizing features comprising the one or more third stabilizing features and the one or more fourth stabilizing features based on the placement of the first set of stabilizing features (par. 57, 66, 85, 99, 107, 109-110, such the jaw has been moved depending on the placement of the first set of stabilizing features and the second treatment stage moved the teeth and jaw from the first treatment stages to a second treatment stage, therefore, the placement is based on the placement of the first set since the first set moved the teeth and jaws to the orientation of the first treatment stage).
With respect to claim 10, wherein the one or more first stabilizing features and the one or more second stabilizing features are configured to eliminate rigid body movement of the jaw, and wherein whether the one or more pairs of opposing stabilizing features will prevent the jaw movement is further determined based at least in part upon planes of orientation of the one or more pairs of opposing stabilizing features (see detailed discussion above, figs. 23a-23c which show the planes of orientation of the pairs are used to determine the prevention of the jaw movements, par. 116 which 
With respect to claim 11, the method further comprising determining one or more temporary anchorage device to be inserted into at least one of the upper dental arch or the lower dental arch, wherein the TAD is to secure an elastic that pulls the upper dental arch towards the lower dental arch to secure the jaw (par. 53, the TAD being the coupling element to which the elastic is coupled to, see fig. 3A, elements 308 and 310 being a TAD such that is anchors device 306 and is temporary in that the device can be removed).
With respect to claim 15, the method further comprising wherein a contact between a first stabilizing feature of the one or more first stabilizing features and a second stabilizing feature of the one or more second one or more stabilizing features for at least one pair of opposing stabilizing features is a point contact (see fig. 23c, such that a contact is a line). 
With respect to claim 28, Cam teaches the method as claimed in claim 1 and discussed above in detail.  Cam further teaches the method if carried out by a computer that has a computer readable medium comprising instruction that when executed by a processing device perform the operations of the method of claim 1 (see above detail rejection of claim 1, fig. 22, par. 164).
With respect to claim 29, see above detail rejection of claim 5 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 30, see above detail rejection of claim 6 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 32, see above detail rejection of claim 8 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 33, see above detail rejection of claim 9 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 34, see above detail rejection of claim 10 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 35, see above detail rejection of claim 11 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 39, see above detail rejection of claim 15 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 40, wherein the one or more first stabilizing features and the one or more second stabilizing features are configured to stabilize the jaw in a plurality of planes even without the one or more first stabilizing features being mechanically locked to the one or more second stabilizing features (see figs. 23a-23c, detailed discussion above).
With respect to claim 41, wherein the one or more first stabilizing features comprises a plurality of first stabilizing features (see figs.23a-23c, detailed discussion above), wherein the one or more second stabilizing features comprises a plurality of second stabilizing features (see figs.23a-23c, detailed discussion above), wherein the one or more pairs of opposing stabilizing features comprises a plurality of pairs of opposing stabilizing features (see figs.23a-23c, detailed discussion above), and wherein determining whether the one or more pairs of opposing stabilizing features will prevent jaw movement comprises determining whether the purity of pairs of opposing stabilizing .

Claims 2-3, 7 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (2016/0199216) as applied to claims 1 and 28 above, and further in view of Tanugula et al. (2015/0238283).
Cam teaches the invention as substantially claimed and discussed above including with respect to claims 2-3, manufacturing a first shell and a second shell wherein the first and second shells are configured to engage with each other to prevent the jaw movement (see detailed rejection above) and at least one of the first shell is shaped to apply force to one or more teeth in the upper dental arch or the second plastic shell is shaped to apply force to the one or more teeth in the lower dental arch (pars. 5, 49, 53, 160), however, does not specifically teach manufacturing a first mold of the upper dental arch for the first treatment stage by a rapid prototyping machine using the modified first virtual 3D model, manufacturing a second mold of the lower dental arch for the first treatment stage by a rapid prototyping machine using the modified second virtual 3D model, thermoforming or pressure forming a first plastic sheet over the first mold to form the first plastic shell and thermoforming or pressure forming a second plastic sheet over the second mold to from the second plastic shell, and wherein 
Tanugula further teaches with respect to claims 2-3, the method comprising manufacturing a first mold of the upper dental arch for the first treatment stage by a rapid prototyping machine using the modified first virtual 3D model, manufacturing a second mold of the lower dental arch for the first treatment stage by a rapid prototyping machine using the modified second virtual 3D model, thermoforming a first plastic sheet over the first mold to form the first plastic shell and a second plastic sheet over the second mold to from the second plastic shell (pars. 31, 41), and with respect to claims 7 and 31, wherein the one or more thread stabilizing features have approximately a same shape as but a smaller size than the one or more first stabilizing features and wherein the one or more fourth stabilizing features have approximately a same shape as but a smaller side than the one or more second stabilizing features (par. 53,  the bite adjustment is designed with a smaller size as corresponding teeth of opposing jaws get closer together during treatment).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cam with the molds, thermoforming and changing the size of the stabilizing features as taught by Tanugula in order to quickly and easily produce the appliance designed in the method and in order to achieve the desired bite during treatment.    

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (2016/0199216)  in view of Tanugula et al. (2015/0238283) as applied to claim 2 above, and further in view of Kuo et al. (2011/0269092).
Cam teaches the invention as substantially claimed and discussed above including an elastic retention feature and an anchor point on the first and second shell as claimed (see fig. 3A of Cam), however, Cam/Tanugula does not specifically teach the retention features is formed by cutting a first elastic retention feature in the first shell and a second elastic retention features in the second shell.
Kuo teaches a method including cutting a retention feature in a first and second shell (pars. 10, 51, fig. 2a).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cam/Tanugula with the method of cutting the rent ion features as taught by Kuo in order to easily modify the treatment as needed during use and to take advantage of a known method of forming retention means for elastics.    
Allowable Subject Matter
Claims 12-14 and 36-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and new matter issues, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive. The applicant argues that the amendments limiting the movement to be prevented to be at least three planes by pairs of stabilizing features is . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/20/2021